1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
4    Office of the Federal Defender
     801 I Street, 3rd Floor
5    Sacramento, CA 95814
     Tel: 916-498-5700/Fax: 916-498-5710
6
     Attorneys for
7    OMAR ABDULSATTAR AMEEN
8
                                IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   KXTV, LLC dba ABC10,                     ) Case No. 2:19-CV-415 JAM CKD
                                              )
12                 Plaintiff,                 ) ORDER RE: OMAR AMEEN’S MOTION TO
                                              ) INTERVENE
13   v.                                       )
                                              )
14                                              Judge: Hon. John A. Mendez
     UNITED STATES CITIZENSHIP AND
15   IMMIGRATION SERVICES,
16               Defendant.
17
18
            For the reasons set forth in Mr. Ameen’s unopposed Motion to Intervene, the Motion is
19
      GRANTED and Mr. Ameen is given permission to intervene in this matter.
20
21
      Dated: August 23, 2019
22
                                                /s/ John A. Mendez_______________________
23
                                                HON. JOHN A. MENDEZ
24                                              UNITED STATES DISTRICT COURT JUDGE

25
26
27
28
